Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election of Group I (claims 1-11) in the reply filed on 29 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 December 2021.
Claims 1-11 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 3 and 4  each recite the broad recitation “said aspect ratio is 30…”, and each claim also recites  the limitations “ particularly 75…” and  “ more particularly 120…” which are narrower statements of the range/limitation.  
Furthermore, claim 5 recites the broad recitation “the device (1) comprises 100 or more channels (20)”, and the claim also recites “particularly 1000 or more channels (20)” which is the narrower statement of the range/limitation. 
Furthermore, claim 9 recites the broad recitation “the cross-sectional extension of the channels (20) is 200 um or less”, and the claim also recites the limitations “particularly 50 um or less”; “more particularly 25 um or less” and “most particularly 10 um or less” which are narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Schubert et al. and Bors et al.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US6321998) in view of Bors et al. (US20030094381). 
Schubert et al. teach devices are known in the art comprising channels formed by grooves in stacked layers, wherein the channels are arranged front to back and conduct continuous phase fluid, i.e. through B channels, from distribution chambers to a dispersion chamber (e.g. Entire Schubert reference and especially Abstract, col. 5- 6, Fig. 1 and 6a-6d; The systems of microchannels la running obliquely upwards from right to left open on the left hand side into a distribution chamber 3a, into which a fluid stream A may be fed. Similarly, the systems of microchannels lb running obliquely downwards open on the left hand side into a distribution chamber 3b, in which a fluid stream B may be fed. Both systems of microchannels open, without crossing, into a common dispersion/reaction chamber 4 as in lines 52-59, col. 5, Fig. 6d).
 Furthermore, Schubert et al. teach devices comprising 100 stacked foils, i.e. layers, comprising 50 layers that are associated with a dispersed phase in a continuous phase, wherein each layer comprises 54 channels, yielding approximately 2700 microchannels in the complete device. Furthermore, Schubert et al. teach the microchannels of their device have a length of 14mm, width of 100m and height of 70m (e.g. Example 1, col. 7).
 Schubert et al. do not expressly teach channels positioned parallel to a longitudinal axis.
 However, Bors et al. teach devices comprising multiple layers of grooved surfaces, wherein the grooves form channels between two layers and run along a longitudinal axis are known in the art. Furthermore, Bors et al. teach their devices comprise channels having lengths m or more(e.g. para 0062,pg. 4; Fig. 4b).
Therefore, as both Schubert et al. and Bors et al. teach devices comprising layers of grooved surfaces, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Schubert et al. to include grooves that form channels in a longitudinal axis as taught by Bors et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a device for generating droplets of a dispersed phase in a continuous phase.
Therefore, the combined teachings of Schubert et al. and Bors et al. render obvious the limitations: A device (1) for generating droplets (30) of a dispersed phase (D) in a continuous phase (C), comprising a plurality of channels (20), wherein each channel (20) comprises an inlet (201) and an outlet (202), and wherein each channel (20) extends from said inlet (201) along a respective longitudinal axis (L) to said outlet (202), so that droplets (30) of a dispersed phase (D) can be generated in a continuous phase (C) at said outlets (202) when a flow of said dispersed phase (D) from said inlets (201) to said outlets (202) is provided and said outlets (202) are in flow connection with a reservoir or conduit containing said continuous phase (C), characterized in that said device (1) comprises a plurality of layers (10) of a substrate material arranged in a stack (100), wherein each layer (10) comprises a first side (101) and a second side (102), wherein the first side (101) faces away from the second side (102), and wherein the first side (101) of each layer (10) comprises a plurality of grooves (103), wherein the grooves (103) of claim 1.
As both Schubert et al.  and Bors et al. teach devices comprising layers that are stacked vertically, which is perpendicular to the horizontal layers of grooved surfaces that make up the channels of their device, the combined teachings of Schubert et al. and Bors et al. render obvious claim 2.
Regarding claims 3-5 and 9:
 As noted above, these claims are considered indefinite.
 However, regarding the requirement of a certain aspect ratio as recited in claims 3 and 4:
The instant specification teaches aspect ratio is calculated by the channel length / channel width; channel length / channel height or channel length / channel cross-sectional diameter (e.g. lines 3-13, pg. 4, instant specification).
Furthermore, it is noted that the device of Schubert as taught in Example 1 comprises microchannels having a length of 14mm, width of 100m and height of 70m (e.g. Example 1, col. 7).
Furthermore, Bors et al. teach their devices comprise channels having lengths in the range of 10-100mm and cross sectional dimensions between 10 to 100 m or more(e.g. para 0062,pg. 4; Fig. 4b).
claims 3 and 4.
Furthermore, as Schubert et al. teach devices are known in the art comprising approximately 2700 microchannels, the combined teachings of Schubert et al. and Bors et al. render obvious claim 5.
Furthermore, as Bors et al. teach devices are known in the art comprising channels having lengths in the range of 10-100mm and cross sectional dimensions between 10 to 100 m or more(e.g. para 0062,pg. 4; Fig. 4b), the combined teachings of Schubert et al. and Bors et al. render obvious claim 9.

Furthermore, as Schubert et al. teach devices are known in the art comprising approximately 50 to 100 layers, the combined teachings of Schubert et al. and Bors et al. render obvious claim 6.
As both Schubert et al. and Bors et al. teach devices comprising stacked grooved layers, wherein the resulting channels are parallel to each other, the combined teachings of Schubert et al. and Bors et al. render obvious claim 8.
Furthermore, as Schubert et al. teach their devices conduct continuous phase fluid, i.e. through B channels, from distribution chambers, i.e. first reservoir, and a dispersion chamber, i.e. second reservoir (e.g. lines 52-59, col. 5, Fig. 6d), the combined teachings of Schubert et al. and Bors et al. render obvious claim 10.
Schubert et al., Bors et al. and Tan et al.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. and Bors et al.,  as applied to claims 1-6 and 8-10 above, and further in view of Tan et al. ("Monodispersed microfluidic droplet generation by shear focusing microfluidic device." Sensors and Actuators B: Chemical 114.1 (2006): 350-356.).
The teachings of Schubert et al. and Bors et al. as applied above are incorporated in this rejection.
	The combined teachings of Schubert et al. and Bors et al. render obvious a device comprising a stack of grooved layers, wherein the grooves form channels between two layers and run along a longitudinal axis.
Furthermore, Schubert et al. teach dynamic dispersion systems comprising nozzles are known in the art (e.g. lines 59-65, col. 1).
 	However, the combined teachings of Schubert et al. and Bors et al. do not expressly teach claim 7.
	Prior to the effective filing date of the claimed invention, Tan et al. teach devices comprising a nozzle adjacent to the outlet channel, wherein the cross-sectional diameter of the nozzle is larger than the channel (e.g. Fig. 2, pg. 351). Furthermore, Tan et al. teach the dimensions of this nozzle facilitate precise control over droplet sizes and generation rates (e.g. Conclusion section, pg. 355).
Therefore, as Schubert et al., Bors et al. and Tan et al. all teach devices comprising a plurality of dispersal channels, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Schubert et al. and  
 Furthermore, Tan et al. teach the merits of providing these nozzles in channels to facilitate droplet generation (e.g. entire Tan reference and especially Conclusion section, pg. 355).
	Therefore, the combined teachings of Schubert et al., Bors et al. and Tan et al. render obvious claim 7.
Schubert et al., Bors et al. and Seo et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. and Bors et al.,  as applied to claims 1-6 and 8-10 above, and further in view of Seo et al. (US20090142237).
The teachings of Schubert et al. and Bors et al. as applied above are incorporated in this rejection.
	The combined teachings of Schubert et al. and Bors et al. render obvious a device comprising a stack of grooved layers, wherein the grooves form channels between two layers and run along a longitudinal axis.
Furthermore, Schubert et al. teach devices that conduct continuous phase fluid, i.e. through B channels, from distribution chambers, i.e. first reservoir, and a dispersion chamber, i.e. second reservoir (e.g. lines 52-59, col. 5, Fig. 6d).
claim 11.
	Prior to the effective filing date of the claimed invention, like Schubert et al. and Bors et al., Seo et al. teach devices comprising stacks of grooved layers wherein the grooves form channels between two layers and run along a longitudinal axis.
	Furthermore, Seo et al. teach devices comprising a central slot or space, i.e. reservoir, which separates a first plurality of channels and a second plurality of channels (e.g. Entire Seo reference and especially slot 130 as in para 0029, pg. 2; para 0044-0047, pg. 2-3;space as in para 0061-0064,pg. 3; Fig. 3-7).
Therefore, as Schubert et al., Bors et al. and Seo et al. all teach devices comprising a plurality of dispersal channels, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Schubert et al. and Bors et al. comprising channels that conduct fluid from distribution chambers, i.e. first reservoir, and a dispersion chamber, i.e.  second reservoir, and to include a central slot or space between a first plurality of channels and a second plurality of channels as taught by Seo et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a device for generating droplets of a dispersed phase in a continuous phase. 
	Therefore, the combined teachings of Schubert et al., Bors et al. and Seo et al. render obvious claim 11.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639